Citation Nr: 1729251	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-06 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than September 24, 2014, for the grant of increased evaluation for the left knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Vincent Pastore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing in September 2014, and a transcript of the proceedings is of record.

Notably, the Veteran filed a substantive appeal with respect to entitlement for rating in excess of 10 percent in February 2014.  During the September 2014 hearing, the Veteran's attorney-representative has clarified that the Veteran was seeking 20 percent rating for his left knee degenerative joint disease.  See Hearing Transcript at 11.  The Board remanded the claim for further development in June 2015.  In January 2017, the RO issued a rating decision increasing the evaluation for degenerative joint disease of the left knee to 40 percent effective September 24, 2014.  In light of this decision, the issue was re-characterized as an earlier effective date for the 40 percent rating by way of a Supplemental Statement of the Case issued January 2017. Then, the claim was denied and certified to the Board for appellant review. 


FINDINGS OF FACT

The Veteran's attorney-representative submitted written statements that withdrew the appeal pending before the Board. 

CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal for an entitlement to an earlier effective date earlier than September 24, 2014 for increased evaluation for the left knee degenerative joint disease. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his attorney-representative, submitted statements in February 2017 and June 2017 withdrawing the claim pending before the Board. 

Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an effective date earlier than September 24, 2014 for increased evaluation of the left knee degenerative joint disease, and thereby the claim is dismissed. 



ORDER

The appeal concerning the claim of entitlement to an effective date earlier than September 24, 2014, for the grant of increased evaluation of left knee degenerative joint disease is dismissed.




____________________________________________
Steven Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


